     Case 1:19-cr-02032-SMJ      ECF No. 186         filed 08/27/20   PageID.1173 Page 1 of 51




 1                 John B. McEntire, IV
                   Senior Litigator
                   10 North Post Street, Suite 700
2                  Spokane, Washington 99201
                   509.624.7606
 3                 Attorney for James D. Cloud


4

 5

6

 7

8                                  United States District Court
                                  Eastern District of Washington
9                                   Honorable Salvador Mendoza, Jr.


10   United States of America,                          No. 1:19-CR-2032-SMJ-1

11                          Plaintiff,                  Motion to Exclude E.Z.’s
                                                        Unreliable ID
12         v.

13   James Dean Cloud,                                  Yakima—With Argument

14                          Defendant.                  September 29, 2020 – 9:00 a.m.

15

16

17

18

19
     Case 1:19-cr-02032-SMJ                  ECF No. 186               filed 08/27/20             PageID.1174 Page 2 of 51




 1
                                                        Table of Contents
     I.     Introduction ......................................................................................................................... 1
2
     II.    Background .......................................................................................................................... 6

 3          A.         E.Z. traveled to Medicine Valley, where she is shot and witnessed two murders. .. 6

4           B.         E.Z. escaped, then provided a statement to first responders. ................................. 7

            C.         EMTs transported E.Z. to the hospital; she provided a statement en-route........... 8
 5
            D.         Police visited E.Z. at the hospital, taking her statement in the early-evening. ........ 9
6
            E.         Later that night, police took another statement from E.Z. ...................................... 9
 7
            F.         Two days later, YCSO detectives interviewed E.Z. and learned no one had shown
                       her a line-up. .......................................................................................................... 10
8
            G.         As one detective left the room to prepare a line-up, the other turned the interview
9                      into a lecture. .......................................................................................................... 11

10          H.         The detectives administered four line-ups. Since these line-ups were recorded, so
                       too were the policy violations. ............................................................................... 13
11
     III.   Discussion.......................................................................................................................... 20

12          A.         Standard................................................................................................................. 20

13          B.         The Manson test applies. ....................................................................................... 26

            C.         Police’s failure to follow policy produced an unnecessarily suggestive line-up. ... 29
14
            D.         E.Z.’s identification is unreliable........................................................................... 39
15
                       1.         E.Z. lacked a good opportunity to view the red-shirted male. ................... 40
16                     2.         E.Z.’s degree of attention was low. ........................................................... 43

                       3.         E.Z. showed little-to-no accuracy in her prior description. ....................... 46
17
                       4.         E.Z. showed no certainty in her identification........................................... 47
18
                       5.         The multi-day delay between crime and line-up impacts reliability. ......... 47

19   IV.    Conclusion ......................................................................................................................... 48
     Case 1:19-cr-02032-SMJ      ECF No. 186     filed 08/27/20   PageID.1175 Page 3 of 51




 1                                        I.      Introduction

2           On June 8, 2019, police responded to two crime scenes: a quintuple homicide

 3   in Medicine Valley, and a carjacking outside White Swan. Although many law

4    enforcement agencies were involved, the FBI “took the lead.” 1

 5          The following day, with both scenes secure, Special Agent Ronald T. Ribail

6    set out with YCSO Detective Dan Cypher to prepare—and administer—line-ups for

 7   witnesses from both crime scenes. SA Ribail spent “approximately two hours” 2

8    preparing line-ups at the YCSO substation in Zillah, then traveled to the White

9    Swan area to administer line-ups on the victims who witnessed the carjacking.

10          SA Ribail “considered the value” of recording the line-ups for the carjacking

11   victims, but declined, saying he “had no equipment with which to record the

12   interview.”3 This decision ran contrary to well-established DOJ guidance, which

13   directed law enforcement agencies—FBI included—to ensure identifications are

14   “clearly documented” by “video- or audio-recording the photo array.” 4

15          After completing four un-recorded line-ups, SA Ribail then traveled to

16   administer line-ups on Lindell LaFollette, a victim who witnessed some of what

17
     1 ECF No. 155 at 10-11.
     2 ECF No. 155 at 11.
18
     3 ECF No. 155 at 22.

     4 See Exhibit A - January 6, 2017 DOJ Memorandum on Eyewitness Identification: Procedures for
19
     Conducting Photo Arrays at 7.
                                            Motion to Exclude
                                                  –1–
     Case 1:19-cr-02032-SMJ    ECF No. 186    filed 08/27/20   PageID.1176 Page 4 of 51




 1   happened at Medicine Valley. SA Ribail “considered the value” of recording the

2    line-ups for Mr. LaFollette, but declined, again contradicting DOJ guidance.

 3         On June 10, YCSO Detectives Mike Williams and Brian McIlrath interviewed

4    E.Z., another victim who witnessed some of what happened at Medicine Valley.

 5   During that interview, the detectives administered a line-up, and E.Z. selected

6    James Cloud as the red-shirted male who shot Dennis Overacker. But unlike the

 7   FBI, the detectives followed best practices (at least with regard to documenting what

8    happened), recording both the interview and the line-up.

9          What a difference recording makes.

10         The recording lets us hear Detective Williams lecture E.Z. about the “bad

11   decisions she made as a mom” by bringing her six-month-old child along for an

12   ill-fated trip to purchase methamphetamine in Medicine Valley. The recording lets

13   us see the lecture’s effect on E.Z. as she slumped down in her interview chair,

14   looked at the ground, and started to cry. The recording lets us see the detectives

15   administer an un-blinded, non-sequential line-up, practices verboten by YCSO

16   policy. The recording lets us hear E.Z. describe Dennis Overacker’s killer as a

17   red-shirted, Native American male who appeared seemingly-white from a

18   distance—a description she later attributed to Morris Jackson, not James Cloud.

19   The recording lets us see E.Z. review James Cloud’s line-up photo, pause, then say

                                        Motion to Exclude
                                              –2–
     Case 1:19-cr-02032-SMJ      ECF No. 186     filed 08/27/20   PageID.1177 Page 5 of 51




 1   “this guy, I think I recognized him. I don’t think he was wearing the red shirt.” The

2    recording lets us see Detective Williams pick up his pen and, immediately after

 3   E.Z.’s exculpatory statement, set it down above James Cloud’s photograph, like a

4    bookmark.

 5          The recording gives us a play-by-play on where this line-up went wrong. To

6    right these wrongs, James Cloud respectfully asks the Court to exclude E.Z.’s

 7   unreliable identification for the following reasons:

8           First, the Supreme Court’s “due process check” for reliability—referred to

9    as “the Manson test” 5—“comes into play only after the defendant establishes

10   improper police conduct.” Perry v. New Hampshire, 565 U.S. 228, 241 (2012). Here,

11   YCSO detectives violated their own policies (and recognized best practices) by

12   administering an un-blinded line-up, a practice courts—and research—treat as

13   “inherently untrustworthy.” Dennis v. Sec’y, Pa. Dep’t of Corr., 834 F.3d 263, 321

14   (3d Cir. 2016) (McKee, C.J., concurring) (“Common sense suggests that

15   identification procedures administered without some degree of blinding are

16   inherently untrustworthy, and research confirms this.”).

17

18
     5The name is derived from Manson v. Brathwaite, 432 U.S. 98 (1977), a seminal Supreme Court
19
     decision on eyewitness identification.
                                            Motion to Exclude
                                                  –3–
     Case 1:19-cr-02032-SMJ     ECF No. 186    filed 08/27/20   PageID.1178 Page 6 of 51




 1         Second, YCSO detectives administered an unnecessarily suggestive line-up.

2    They lectured E.Z. about her failings as a mother before the line-up began, which

 3   Dr. Cara Laney will testify increased E.Z.’s susceptibility to suggestion. They

4    administered an un-blinded line-up, a dangerous practice considering there is a

 5   “near zero” chance a well-intentioned officer doesn’t influence an un-blinded

6    line-up, as “[e]ven seemingly innocuous words and subtle cues—pauses, gestures,

 7   hesitations, or smiles—can influence a witness’ behavior.” Dennis v. Sec’y, Pa.

8    Dep’t of Corr., 834 F.3d 263, 322 (3d Cir. 2016) (McKee, C.J., concurring). They

9    used fillers (i.e., the five other photos in the six-person line-up) that appreciably

10   differed from James Cloud in height, weight, hairstyle, and clothing, causing him to

11   stand out. See, e.g., U.S. v. Saunders, 501 F.3d 384, 390 (4th Cir. 2007) (finding a

12   line-up unduly suggestive when the suspect’s photograph “stood out” in its

13   background color and lighting).

14         Third, the line-up’s suggestiveness impacted the reliability of E.Z.’s

15   identification due to a myriad of other factors, including the following: 1) she lacked

16   a good opportunity to see the red-shirted male, observing him up close for only

17   seconds; 2) her degree of attention was low since she was high, stressed, and focused

18   on both a gun and her baby; 3) she could not describe the red-shirted male in any

19   detail; 4) she confused Morris Jackson for James Cloud in identifying the red-shirted

                                         Motion to Exclude
                                               –4–
     Case 1:19-cr-02032-SMJ     ECF No. 186    filed 08/27/20   PageID.1179 Page 7 of 51




 1   male; and 5) she made the identification days after the event, a window when

2    memory fades precipitously.

 3         Fourth, the remedy for these violations is not vigorous cross-examination, for

4    “even though cross-examination is a precious safeguard to a fair trial, it cannot be

 5   viewed as an absolute assurance of accuracy and reliability.” U.S. v. Wade, 388 U.S.

6    218, 235 (1967). Courts view this as especially true for witnesses like E.Z., who was

 7   subconsciously nudged towards selecting James Cloud’s photograph. See Dennis,

8    834 F.3d at 323 (“Obviously, if an eyewitness is completely unaware that her

9    identification has been shaped by subliminal cues communicated by investigators, it

10   is incredibly difficult, if not impossible, to dissuade that witness of the accuracy of

11   her identification.”).

12         Nor are jury instructions a cure-all, as “jury instructions can ordinarily no

13   more cure the erroneous admission of powerful identification evidence than they can

14   cure the erroneous admission of a confession,” Id. at 341.

15         The true cure-all is exclusion.

16

17

18

19
                                         Motion to Exclude
                                               –5–
     Case 1:19-cr-02032-SMJ       ECF No. 186       filed 08/27/20   PageID.1180 Page 8 of 51




 1                                          II.     Background 6

2    A.     E.Z. traveled to Medicine Valley, where she is shot and witnessed two
            murders.
 3
            In the early-afternoon on June 8, 2019, Dennis Overacker picked up E.Z.
4
     (a then 31-year-old Hispanic female), A.Z. (her then-6-month-old son), and
 5
     Mr. LaFollette (a then-61-year-old white male) in his truck, and then traveled to
6
     home of John Cagle (known as “Dobie Jack”) in Medicine Valley.
 7
            Why they went there depends on who you ask. E.Z. claimed Dobie Jack “was
8
     getting along in age” and wanted to check on him; Mr. LaFollette claimed they
9
     were looking to purchase a motorcycle from Dobie Jack and wanted to view it; and
10
     another witness stated Dobie Jack sold methamphetamine, and the group was
11
     looking to buy.
12
            The group arrived at Dobie Jack’s home in Medicine Valley, met at the front
13
     gate by a red-shirted Native American 7 male who stated “Dobie wasn’t seeing
14
     anyone right now.” Frustrated, the group turned around and traveled to Thomas
15

16
     6 Note: this background differs in a few respects from the background in James Cloud’s Motion in
17
     Limine Re: Lindell LaFollette’s False Memory. That is because this background section is told
18   from E.Z.’s perspective, while the motion involving Mr. LaFollette is told from his perspective.
     Key differences will be noted.
     7 This statement contradicts Mr. LaFollette, who told police they were met at the closed gate by a
19
     blue-shirted Native American male.
                                               Motion to Exclude
                                                      –6–
     Case 1:19-cr-02032-SMJ   ECF No. 186    filed 08/27/20   PageID.1181 Page 9 of 51




 1   Hernandez’s house, seeking his help to gain entrance to Dobie Jack’s home.

2    Mr. Hernandez agreed to help, climbed into the truck, and the group (now five)

 3   returned to Medicine Valley.

4          They returned to the front gate, where Mr. Hernandez entered the property

 5   and met two Native American males—one wearing a blue shirt, the other wearing a

6    red shirt. Both had guns. After roughly five minutes of conversation, the red-shirted

 7   male followed Mr. Hernandez back to the truck, where everyone else waited; the

8    blue-shirted male remained nearby.

9          According to E.Z., the following occurred: the red-shirted male asked

10   Mr. Overacker for a cigarette. As Mr. Overacker leaned towards the center-console

11   to grab one, the red-shirted male fired first, shooting Mr. Overacker (driver). The

12   next person shot was Mr. LaFollette (front-passenger); and the last person shot was

13   Mr. Hernandez.

14   B.    E.Z. escaped, then provided a statement to first responders.

15         Mr. LaFollette slid into the driver’s seat and drove the truck away from

16   Medicine Valley while E.Z. dialed 911. Mr. LaFollette stopped the truck near 3400

17   Evans Road (about 13 miles East of Medicine Valley), waiting for first responders:

18

19
                                       Motion to Exclude
                                             –7–
     Case 1:19-cr-02032-SMJ    ECF No. 186      filed 08/27/20   PageID.1182 Page 10 of 51




 1

2

 3

4

 5
            Yakama Nation Officer Anthony Oaks arrived at the truck’s location around
6
      4:14 p.m., finding Mr. Overacker dead in the driver’s seat, Mr. LaFollette shot in
 7
      the passenger seat, E.Z. shot in the rear-passenger seat, and A.Z. unharmed. While
8
      other officers attended Mr. LaFollette, Officer Oaks assisted E.Z. and A.Z.
9
            He asked what happened. E.Z. stated she was sitting in the truck’s rear-seat
10
      when someone started shooting at them. “At the last second, she shielded her baby
11
      by moving to the right, which is also when she was grazed in the shoulder,” likely by
12
      buck shot. EMTs then arrived to treat E.Z., interrupting the interview.
13
            This is her first statement.
14
      C.    EMTs transported E.Z. to the hospital; she provided a statement
15
            en-route.
16
            EMTs stabilized E.Z. and transported her to Virginia Mason Memorial
17
      Hospital in Yakima. En route, she advised EMTs she was shot by an oncoming
18
      driver as she approached her friend’s house:
19
                                           Motion to Exclude
                                                 –8–
     Case 1:19-cr-02032-SMJ    ECF No. 186      filed 08/27/20   PageID.1183 Page 11 of 51




 1

2

 3

4
            This is her second statement.
 5
      D.    Police visited E.Z. at the hospital, taking her statement in the early-
6           evening.

 7          As medical staff treated E.Z., YCSO Deputy Chad Michael arrived shortly

8     before 8 p.m. to interview E.Z.

9           E.Z. recounted to Deputy Michael about traveling to Dobie Jack’s home,

10    encountering the two armed Native American males, and watching Mr. Overacker,

11    Mr. LaFollete, and Mr. Hernandez get shot—in that order. E.Z. didn’t say when she

12    was shot.

13          Besides describing the two shooters as an “I/M wearing a red shirt,” as well

14    as an “I/M wearing a blue shirt,” E.Z. provided no other details.

15          This is her third statement.

16    E.    Later that night, police took another statement from E.Z.

17          Sometime around 9:30 p.m., YCSO Deputy Kyle Cameron interviewed E.Z.

18    She described seeing two males with firearms who “opened fire on Dennis’s

19    [Mr. Overacker’s] truck and on Thomas [Mr. Hernandez].” She also observed “a
                                           Motion to Exclude
                                                 –9–
     Case 1:19-cr-02032-SMJ       ECF No. 186      filed 08/27/20    PageID.1184 Page 12 of 51




 1    skinny native female in dark clothing with the two male shooters,” as well as “a

2     third male whom she could not describe.” No other details were provided.

 3           This is her fourth statement.

4     F.     Two days later, YCSO detectives interviewed E.Z. and learned no one
             had shown her a line-up.
 5
             On June 10, 2019, YCSO detectives Brian McIlrath and Mike Williams
6
      interviewed E.Z. at the sheriff’s office. Unlike prior interviews, this one was audio-
 7
      and video-recorded.
8
             At the beginning, Detective Williams asked why E.Z. went to Dobie Jack’s
9
      home. E.Z. answered (as she had before) that it was “just to check on him.”
10
      Detective Williams did not believe her, raised her methamphetamine addiction, and
11
      told her not to “hold back.”
12
             E.Z. continued, saying they arrived at Dobie Jack’s house and were met at a
13
      closed gate by a “young Native”—maybe 19-to-23—wearing a red shirt. 8 At first,
14
      E.Z. thought he was white, “but the closer he got, you could tell he was a Native.”
15
      He was unarmed. The red- (or blue-) shirted male told the group “Dobie wasn’t
16
      having any visitors.”
17

18
      8This statement contradicts Mr. LaFollette, who told police they were met at the closed gate by a
19
      Native American male wearing a blue shirt.
                                            Motion to Exclude
                                                   – 10 –
     Case 1:19-cr-02032-SMJ       ECF No. 186      filed 08/27/20    PageID.1185 Page 13 of 51




 1           After picking up Mr. Hernandez, the group returned to Medicine Valley.

2     Mr. Hernandez exited the truck, entered the property, and went to speak with the

 3    red-shirted male, who was carrying a shotgun (at least that’s what she thought).

4     After a several-minute exchange, Mr. Hernandez returned to the truck and asked

 5    Mr. Overacker to grab a cigarette for the red-shirted male.

6            At that moment, E.Z. stated the red-shirted male shot Mr. Overacker, shot

 7    Mr. Hernandez twice, and also shot Mr. LaFollette in the chest. She described the

8     red-shirted male as “not chubby, but maybe, just thicker.”

9            After the detectives asked a few clarifying questions, E.Z. walked back her

10    statement, saying “I don’t know which one shot Thomas [Mr. Hernandez].” She

11    went on to say “the one in the red shot again, and that’s when he hit

12    [Mr. LaFollette]” in the chest.” 9

13           Later in the interview, Detective McIlrath asked E.Z. if anyone has shown her

14    a photo montage. When E.Z. said “no,” he left the interview room to prepare one.

15    G.     As one detective left the room to prepare a line-up, the other turned the
             interview into a lecture.
16
             After Detective McIlrath left the interview room to prepare a line-up, the
17

18
      9This statement contradicts Mr. LaFollette, who told police he was shot by the blue-shirted male,
19
      who he ID’d in a line-up as Morris Jackson.
                                              Motion to Exclude
                                                    – 11 –
     Case 1:19-cr-02032-SMJ    ECF No. 186     filed 08/27/20   PageID.1186 Page 14 of 51




 1    interview took a turn. Detective Williams lectured E.Z. about her poor life choices.

2     He remarked E.Z. knows “the kind of people” that come out to Dobie Jack’s house

 3    (people looking to buy drugs). Then he talks about, with disapproval, that she would

4     involve her child:

 5

6

 7
      He then asked whether she was thinking about her child when she traveled out to
8
      Dobie Jack’s house that day and, when E.Z. said “I didn’t,” he pressed her on why
9
      her child never crossed her mind.
10
            Detective Williams then pressed her on what drugs she took that day, finding
11
      out E.Z. was high on both methamphetamine and marijuana, and that Mr. Overacker
12
      (the driver) was as well. He then returned to commenting about E.Z.’s poor
13
      decision-making as a mother:
14

15

16

17

18

19    Detective Williams also commented (repeatedly) that CPS took E.Z.’s son away,
                                          Motion to Exclude
                                               – 12 –
     Case 1:19-cr-02032-SMJ     ECF No. 186    filed 08/27/20   PageID.1187 Page 15 of 51




 1    and that she needs to reform her behavior.

2           Detective Williams’s lecture hit a nerve. E.Z. slumped down in her chair,

 3    started looking at the floor, and began to cry:

4

 5

6

 7

8

9

10

11

12

13

14

15
      Guilt-ridden and crying over her failures as a mother, Detective McIlrath re-entered
16
      the room with the line-ups.
17
      H.    The detectives administered four line-ups. Since these line-ups were
18          recorded, so too were the policy violations.

19          The detectives began with a policy violation. Detective McIlrath took James
                                          Motion to Exclude
                                               – 13 –
     Case 1:19-cr-02032-SMJ    ECF No. 186   filed 08/27/20   PageID.1188 Page 16 of 51




 1    Cloud’s line-up (#5038) and checked the photograph order:

2

 3

4

 5

6

 7

8

9

10

11

12

13    Doing so ran afoul of YCSO line-up policy 603.6, which states—unequivocally—

14    officers should never do that:

15

16

17          Next they moved to cautionary instructions. Detective Williams read a

18    pre-amble to E.Z., telling her the suspect may or may not be in the photographs. He

19    then asked her to sign a form certifying she understood the procedure. She did.

                                        Motion to Exclude
                                             – 14 –
     Case 1:19-cr-02032-SMJ    ECF No. 186   filed 08/27/20   PageID.1189 Page 17 of 51




 1          The detectives then openly conferred about the next step, confused on how to

2     document the line-up. They reviewed the form for guidance as E.Z. watched:

 3

4

 5

6

 7

8

9

10

11

12

13

14    Agreeing more forms were needed, Detective McIlrath left the room to get more.

15    While waiting for more forms, Detective Williams also checked the photograph

16    order, violating the same “never do this” policy Detective McIlrath just violated:

17

18

19
                                        Motion to Exclude
                                             – 15 –
     Case 1:19-cr-02032-SMJ   ECF No. 186    filed 08/27/20   PageID.1190 Page 18 of 51




 1

2

 3

4

 5

6

 7

8

9

10

11
      Detective Williams then handed E.Z. all six photographs for review.
12
            E.Z. came to James Cloud’s photo, paused, then said “this guy, I think I
13
      recognized him. I don’t think he was wearing the red shirt.” So E.Z., unprompted,
14
      stated James Cloud wasn’t the man who shot Mr. Overacker (the basis for James
15
      Cloud’s first-degree murder charge). She then went quiet, looking at several
16
      photographs simultaneously, which violated a different paragraph in YCSO line-up
17
      policy 603.6:
18

19
                                        Motion to Exclude
                                             – 16 –
     Case 1:19-cr-02032-SMJ    ECF No. 186    filed 08/27/20   PageID.1191 Page 19 of 51




 1    Then, after E.Z. passed over James Cloud’s photo, Detective Williams picks up his

2     pen and sets it down above James Cloud’s photograph, like a bookmark:

 3

4

 5

6

 7

8

9

10

11

12

13    E.Z. then shuffled through the photos before returning to James Cloud’s photo,

14    saying “this is the guy that was wearing the red shirt, the one that shot Dennis.”

15          At that moment, Detective McIlrath handed her a pen and said “Do you want

16    to write that one there or sign your name? Just write the guy who shot Dennis, or

17    whatever, if that’s what you think.” As he did, he looked over at Detective Williams

18    and made eye contact:

19
                                         Motion to Exclude
                                              – 17 –
     Case 1:19-cr-02032-SMJ      ECF No. 186     filed 08/27/20   PageID.1192 Page 20 of 51




 1

2

 3

4

 5

6

 7

8

9

10

11

12    No words were exchanged, but the meaning was clear: she picked the one they

13    wanted.

14          The detectives then pulled out a line-up containing Morris Jackson (#5040).

15    Again, the detectives let E.Z. lay out the pictures on the table, violating the same

16    “in-no-case-should-you-do-this” policy.

17          E.Z. then shuffled through the photographs, returning to Morris Jackson’s

18    photo. She then told detectives “I think this is the guy that was in the blue shirt. I’m

19    not sure. I think this is the guy in the blue shirt.”
                                           Motion to Exclude
                                                – 18 –
     Case 1:19-cr-02032-SMJ    ECF No. 186    filed 08/27/20   PageID.1193 Page 21 of 51




 1          The detectives then give her a pen to sign her name and instruct her to write

2     “blue shirt” on the photograph. She then reinforced her selection, saying she thinks

 3    Morris Jackson is the one “because he looked white far away and then got close.”

4     Moments later, E.Z. stated “this is the same guy that came up to the car and told us

 5    he [Dobie Jack] wasn’t having any visitors.”

6           These statements about Morris Jackson (i.e., he was the one who looked

 7    white from far away and turned them away at the gate when they first arrived) are

8     the statements E.Z. used to describe red-shirted male earlier in the interview.

9           They moved through two additional line-ups (one for Donovan Cloud, the

10    other for Natasha Jackson), and then Detective McIlrath, after writing several notes,

11    asked, “is that what you wrote? The guy in the red shot Dennis?”

12          E.Z.’s answer: correct.

13          Detective McIlrath then asked E.Z. what the red-shirted male’s gun looked

14    like. She said both their guns (i.e., the red-shirted male and blue-shirted male) were

15    rifles, then clarified the red-shirted male had the “longer shotgun.”

16          After some additional questioning, the detectives left. Then, a few minutes

17    later, Detective Williams returned. He resumed commenting about E.Z.’s mistakes,

18    told her he “doesn’t know what the State wants to do” regarding her CPS case, and

19    notes she “fucked up.” He then wrapped up the interview by noting Dobie Jack may

                                         Motion to Exclude
                                              – 19 –
     Case 1:19-cr-02032-SMJ      ECF No. 186        filed 08/27/20   PageID.1194 Page 22 of 51




 1    have been a good guy “at one point in his life,” but he was “caught up in a lot of

2     crap, and it finally got to him.”

 3           At no point did either detective instruct E.Z. to avoid discussing the case (or

4     the line-up) with other witnesses, violating YCSO line-up policy 603.5:

 5

6

 7    That concluded the interview.

8                                            III.    Discussion

9     A.     Standard

10           To meaningfully assess whether E.Z.’s identification is reliable, a brief

11    backdrop on the law and science behind eyewitness identifications helps.

12           In 1968, the Supreme Court set the basic framework for challenging an

13    eyewitness identification under the due process clause. See Simmons v. U.S., 390

14    U.S. 377, 384 (1968). This framework contained two parts: first, courts examined

15    whether the identification procedure (be it line-up, show-up, or otherwise) was

16    “impermissibly suggestive”; 10 second, if the procedure was impermissibly

17
      10Courts use the phrase “impermissibly suggestive” and “unnecessarily suggestive”
18
      interchangeably. See Simmons, 390 U.S. at 384 (using “impermissibly suggestive” when discussing
19    the due process framework); Manson v. Brathwaite, 432 U.S. 98 (1977) (using “unnecessarily
      suggestive” when discussing the due process framework).
                                             Motion to Exclude
                                                    – 20 –
     Case 1:19-cr-02032-SMJ        ECF No. 186      filed 08/27/20    PageID.1195 Page 23 of 51




 1    suggestive, then courts considered whether it was nevertheless reliable under the

2     “totality of the circumstances.” Ponce v. Cupp, 735 F.2d 333, 336 (9th Cir. 1984). 11

 3    When assessing reliability, courts looked at five factors (referred to as the Biggers

4     factors):

 5           1) the witness’s opportunity to view the accused;

6            2) the witness’s degree of attention;

 7           3) the accuracy of the witness’s prior description of the accused;

8            4) the level of certainty claimed by the witness at the confrontation; and

9            5) the time lapse between the crime and the confrontation.

10    See Neil v. Biggers, 409 U.S. 188, 199-200 (1972).

11           In 1977, the Supreme Court affirmed this burden-shifting framework as the

12    go-to standard, adding that “reliability is the linchpin in determining the

13    admissibility of identification testimony. . . .” Manson v. Brathwaite, 432 U.S. 98, 114

14    (1977). For reasons unclear, courts, parties, and academics refer to this framework

15    as “the Manson test,” even though Manson didn’t establish the framework, but

16    rather refined it. See, e.g., U.S. v. Greene, 704 F.3d 298, 305 n.3 (4th Cir. 2013)

17    (referring to “the Manson test”).

18
      11A defendant carries the burden on the first step; the United States carries the burden on the
19    second step. See, e.g., Bernal v. Colorado, 44 P.3d 184, 191 (2002).

                                              Motion to Exclude
                                                   – 21 –
     Case 1:19-cr-02032-SMJ     ECF No. 186     filed 08/27/20   PageID.1196 Page 24 of 51




 1          Then things changed (science-wise). When the Supreme Court decided

2     Manson, “social scientists had just embarked on a course of experimental research

 3    that would revolutionize our understanding of human memory,” uncovering

4     “memory is not like a videotape, but rather is constructed in a dynamic fashion.”

 5    Brandon L. Garrett, Eyewitnesses and Exclusion, 65 Vand. L. Rev. 451, 453 (2012).

6     The sheer volume of research was incredible. Scientists published more than 2,000

 7    studies, many focused on whether the Manson test was the best framework for

8     weighing eyewitness challenges. See Greene, 703 F.3d at 305 n.3.

9           The scientific results were enlightening. Time-and-time again, studies showed

10    certain variables impacted an identification’s reliability, with these variables falling

11    into two categories: system variables and estimator variables.

12          “System variables are the procedures and practices law enforcement use to

13    elicit eyewitness identifications.” Dennis v. Sec’y, Pa. Dep’t of Corr., 834 F.3d 263,

14    321 (3d Cir. 2016) (McKee, C.J., concurring). These factors not only “heavily

15    influence the reliability of identifications,” but also “largely lie within the exclusive

16    control of the criminal justice system,” and include what instructions police provide

17    to eyewitnesses. Id.

18          “Estimator variables are the conditions present during memory formation or

19    storage.” Id. at 329. These factors also “have a substantial impact on the reliability

                                          Motion to Exclude
                                               – 22 –
     Case 1:19-cr-02032-SMJ        ECF No. 186   filed 08/27/20   PageID.1197 Page 25 of 51




 1    of eyewitness identifications,” and include the presence of weapons, stress, and

2     visibility conditions. Id.

 3           The scientific results were also damning. Hundreds of peer-reviewed articles

4     concluded the Manson framework “fails to account for most of the factors that

 5    contribute to the integrity of eyewitness identifications.” Amy D. Trenary, State v.

6     Henderson: A Model for Admitting Eyewitness Identification Testimony, 84 U. Colo. L.

 7    Rev. 1257, 1261 (2012). For example, the Supreme Court directs courts to consider

8     a witness’s certainty at the time of identification, yet “a witness’ subjective

9     confidence in the accuracy of her identification has limited correlation to the

10    reliability of her identification.” Dennis, 834 F.3d at 335.

11           This tension between law and science made things awkward, as “the law

12    ha[d] not caught up to the science.” Id. at 314. As a result, courts reluctantly applied

13    the Biggers factors because they were instructed to, while simultaneously recognizing

14    these factors weren’t the best way to assess an identification’s reliability. See, e.g.,

15    Haliym v. Mitchell, 492 F.3d 680, 705 n.15 (6th Cir. 2007) (“As a matter of law, we

16    acknowledge that the witness’ degree of certainty is a relevant factor to consider in

17    determining reliability. We note, however, that empirical evidence on eyewitness

18    identification undercuts the hypothesis that there is a strong correlation between

19    certainty and accuracy.”).

                                           Motion to Exclude
                                                – 23 –
     Case 1:19-cr-02032-SMJ     ECF No. 186    filed 08/27/20   PageID.1198 Page 26 of 51




 1          In effect, the Manson test was a two-mule wagon in a jet plane world.

2           In 2012, the Supreme Court took up its first eyewitness case since the

 3    research into human memory solidified. See Perry v. New Hampshire, 565 U.S. 228

4     (2012). At issue: whether Manson’s due process framework applied to “suggestive

 5    circumstances” that “were not arranged by law enforcement officers.” Id. at 232.

6           The Supreme Court charted an interesting course. It recognized the latest

 7    science, noting other variables besides the Biggers factors impact reliability, including

8     “whether the witness was under stress when he first encountered the suspect, how

9     much time the witness had to observe the suspect, how far the witness was from the

10    suspect, whether the suspect carried a weapon, and the race of the suspect and the

11    witness.” Id. at 243-44. But it remained reticent to expand a due process check to

12    eyewitness identifications where something went wrong, but police weren’t to

13    blame.

14          So instead of baking the latest science [read: system and estimator variables]

15    into a re-worked Manson test, “the Supreme Court advocated that courts

16    incorporate the relevant scientific findings through other avenues, such as jury

17    instructions and evidentiary rules.” Dennis, 834 F.3d at 336. Of these other avenues,

18    the Supreme Court highlighted Rule 403 as one such “safeguard” to toss unreliable

19    eyewitness testimony: “State and Federal Rules of Evidence, moreover, permit trial

                                          Motion to Exclude
                                               – 24 –
     Case 1:19-cr-02032-SMJ     ECF No. 186    filed 08/27/20   PageID.1199 Page 27 of 51




 1    judges to exclude relevant evidence if its probative value is substantially outweighed

2     by its prejudicial impact or potential for misleading a jury.” Perry, 565 U.S. at 247.

 3          Since Perry, “[s]ome states have heeded Perry’s call and created new

4     procedures and evidentiary frameworks that minimize the risks associated with

 5    erroneous identifications.” Dennis, 834 F.3d at 336.

6           Federal courts have also acted. In 2016, the Third Circuit created a task force

 7    to examine eyewitness identifications, recognizing the need to formally incorporate

8     “scientific developments in the field of eyewitness identification,” as “courts had

9     begun to apply these developments in criminal cases.” See 2019 Report of the

10    United States Court of Appeals for the Third Circuit Task Force on Eyewitness

11    Identifications, 92 Temp. L. Rev. 1 (Fall 2019). In releasing its report, which

12    acknowledged the importance of system and estimator variables in assessing an

13    identification’s reliability, the Third Circuit delicately sidestepped commenting on

14    the much-criticized Manson test. See Third Circuit Report, 91 Temp. L. Rev. at 7 n.3

15    (“The Task Force was not concerned with and did not attempt to address

16    identification procedures that are so unduly suggestive as to raise a Due Process

17    objection pursuant to Manson v. Brathwaite. 432 U.S. 98 (1977), and its progeny.”).

18          Today, courts still use Manson’s due process framework when police use

19    improper procedures that produce suggestive identifications. See, e.g., Greene, 704

                                         Motion to Exclude
                                              – 25 –
     Case 1:19-cr-02032-SMJ     ECF No. 186     filed 08/27/20   PageID.1200 Page 28 of 51




 1    F.3d at 305 (“The Supreme Court has established a two-step process to determine

2     whether identification testimony is admissible.”). But when assessing reliability,

 3    courts delve deeper than the Biggers factors alone, also weighing system and

4     estimator variables. See id. at 308 (applying the latest scientific research to the due

 5    process test and noting “[w]eapon focus can ‘impair a witness’ ability to make a

6     reliable identification and describe what the culprit looks like if the crime is of short

 7    duration.’”). And when suggestive identifications aren’t the product of improper

8     police procedures, then courts employ Rule 403. See, e.g., Perry, 565 U.S. at 233

9     (“When no improper law enforcement activity is involved, we hold, it suffices to

10    test reliability through” the “protective rules of evidence. . . .”); see also U.S. v.

11    Murphy, 2018 WL 7017993 at * 16 (E.D. Ten. Oct. 15, 2018) (“Defendant is correct

12    that the pretrial identifications may be barred or limited under Rule 403, even if they

13    are not excludable under the Due Process Clause.”).

14          Against this backdrop on the law and science of eyewitness identifications,

15    Mr. Cloud turns to E.Z.’s identification.

16    B.    The Manson test applies.

17          The Supreme Court’s “due process check for reliability, Brathwaite made

18    plain, comes into play only after the defendant establishes improper police

19    conduct.” Perry, 565 U.S. at 241. This is an easy showing with E.Z.’s identification,

                                           Motion to Exclude
                                                – 26 –
     Case 1:19-cr-02032-SMJ     ECF No. 186    filed 08/27/20   PageID.1201 Page 29 of 51




 1    as police recorded themselves violating policy in several ways.

2            First, police failed to administer a blind line-up. Blinding comes in two flavors:

 3    double and single. A double-blind line-up occurs when neither the officer

4     administering the line-up nor the eyewitness know which person is the suspect. See

 5    Third Circuit Report, 91 Temp. L. Rev. at 28. Although double-blinding is the

6     “preferred method,” it can be difficult to do in small departments where “all of the

 7    officers know the suspect . . . .” Id. The next-best approach is a single-blind line-up,

8     where the officer administering the line-up knows the suspect, but does not know

9     which photo the eyewitness is viewing. See id.

10           Courts recognize blinding is “the single most important characteristic that

11    should apply to eyewitness identification.” Dennis, 834 F.3d at 321. Blinding is

12    critical because there is a “near zero” chance a well-intentioned officer doesn’t

13    influence an un-blinded line-up, as “[even seemingly innocuous words and subtle

14    cues—pauses, gestures, hesitations, or smiles—can influence a witness’ behavior.”

15    Id. at 322.

16           Here, both officers reviewed the line-up order before handing it to E.Z. First it

17    was Detective McIlrath who checked the line-up order:

18

19
                                          Motion to Exclude
                                               – 27 –
     Case 1:19-cr-02032-SMJ   ECF No. 186   filed 08/27/20   PageID.1202 Page 30 of 51




 1

2

 3

4

 5

6

 7

8

9

10    Then it was Detective Williams who checked the line-up order:

11

12

13

14

15

16

17

18

19
                                       Motion to Exclude
                                            – 28 –
     Case 1:19-cr-02032-SMJ    ECF No. 186    filed 08/27/20   PageID.1203 Page 31 of 51




 1    They then watched E.Z. review the photos, knowing exactly which photos she was

2     reviewing as she set them out on the table. This violated their own policies, which

 3    state—unequivocally— officers should never do that:

4

 5

6     This policy failure, by itself, triggers the Supreme Court’s due process check.

 7          Second, police failed to administer a sequential line-up. A sequential line-up

8     occurs when an eyewitness views photos one-at-a-time (as opposed to

9     simultaneously). YCSO policy requires police to administer sequential line-ups:

10

11
      That didn’t happen. Instead, E.Z. was allowed to set the photos out on the table to
12
      review.
13
            These policy violations, taken together, trigger Manson’s “due process
14
      check.” Perry, 565 U.S. at 241.
15
      C.    Police’s failure to follow policy produced an unnecessarily suggestive
16
            line-up.
17
            Several components from E.Z.’s line-up stand out as unnecessarily
18
      suggestive.
19
                                        Motion to Exclude
                                             – 29 –
     Case 1:19-cr-02032-SMJ          ECF No. 186     filed 08/27/20   PageID.1204 Page 32 of 51




 1              First, Detective Williams’s moralistic lecture increased E.Z.’s suggestibility.

2     Dr. Laney will testify a link exists between self-esteem and interrogative

 3    suggestibility. That is, interviewees “who are feeling badly about themselves and

4     their abilities are more likely to go along with interviewers’ suggestions and thus to

 5    experience the misinformation effect.” 12 The misinformation effect, in turn, is a

6     well-documented phenomenon in human memory where “even very minor

 7    post-event information (e.g., a change of a single word in a question) can have

8     substantial effects on memory for legally-relevant facts).” 13

9               And there was no shortage of E.Z. feeling bad about herself during this

10    line-up, thanks primarily to Detective Williams. The moment Detective McIlrath

11    left the interview room to prepare a line-up, Detective Williams didn’t hold back.

12    His questions shifted from uncovering what happened that day to uncovering why

13    E.Z. would take her six-month-old baby to a known drug house:

14

15

16
      He then expressed disbelief that mother would let a man high on marijuana drive her
17
      (and her six-month-old son) to a drug house:
18
      12   Dr. Laney’s Expert Report on E.Z. at 10.
19
      13   Dr. Laney’s Expert Report on J.V. at 6.
                                                 Motion to Exclude
                                                      – 30 –
     Case 1:19-cr-02032-SMJ      ECF No. 186   filed 08/27/20   PageID.1205 Page 33 of 51




 1

2

 3

4

 5

6     These moralistic questions, coupled with repeated references to CPS taking E.Z.’s

 7    child away, caused E.Z. to slump down in her chair and start to cry. It was at this

8     vulnerable moment that Detective McIlrath returned to the interview room with the

9     photo montages, ready to begin the line-up procedure.

10           Although there is no YCSO policy against belittling a witness, science shows

11    it increases suggestibility.

12           Second, police employed a non-blinded technique. Courts recognize any

13    “identification procedures administered without some degree of blinding are

14    inherently untrustworthy, and research confirms this.” Dennis, 834 F.3d at 321.

15    This is because even the best-intentioned line-up administrators “emit behaviors

16    that increase the likelihood that witnesses will choose the suspect, primarily by

17    affecting decisions of witnesses who would not have otherwise chosen the suspect.”

18    Third Circuit Report, 91 Temp. L. Rev. at 30 (internal quotations omitted). These

19    influencing behaviors—whether obvious, subtle, conscious, or not—matter when an

                                         Motion to Exclude
                                              – 31 –
     Case 1:19-cr-02032-SMJ    ECF No. 186     filed 08/27/20   PageID.1206 Page 34 of 51




 1    eyewitness not only isn’t sure what she saw, but also explicitly rejected the suspect.

2           E.Z. wasn’t sure what she saw. During the interview, E.Z. described the

 3    red-shirted male (the one who shot Mr. Overacker) as seemingly-white from a

4     distance, but Native as he got closer:

 5

6

 7

8
      Later in the interview, E.Z. referred to Morris Jackson as seemingly-white from a
9
      distance, but Native as he got closer:
10

11

12

13

14

15    So E.Z. described the red-shirted male as seemingly-white from a distance, then,

16    minutes later, described Morris Jackson as seemingly-white from a distance. Who

17    was wearing red and who was wearing blue matters, as the red-shirted male shot

18    Mr. Overacker (and possibly Mr. Hernandez), yet E.Z. kept confusing the two.

19          E.Z. initially rejected James Cloud as the red-shirted male. As E.Z. reviewed
                                         Motion to Exclude
                                              – 32 –
     Case 1:19-cr-02032-SMJ    ECF No. 186    filed 08/27/20   PageID.1207 Page 35 of 51




 1    the line-up containing James Cloud, a critical moment happened: she looked at his

2     photo, paused, then said “this guy, I think I recognized him. I don’t think he was

 3    wearing the red shirt.” And here’s where the un-blinded procedure makes a

4     difference. At this exact moment, after E.Z. stated she didn’t think James Cloud was

 5    the red-shirted male who shot Mr. Overacker, Detective Williams picked up his pen

6     and set it down above James Cloud’s photo, like a bookmark:

 7

8

9

10

11

12

13

14

15

16

17    Moments later, E.Z. returns to James Cloud’s photo and changes her mind,

18    selecting him as the red-shirted male. The detectives then made meaningful eye

19    contact with each other as they instructed her to confirm the identification in
                                         Motion to Exclude
                                              – 33 –
     Case 1:19-cr-02032-SMJ    ECF No. 186     filed 08/27/20   PageID.1208 Page 36 of 51




 1    writing: “Just write the guy who shot Dennis, or whatever, if that’s what you

2     think.”

 3          It’s impossible to know what impact placing the pen above James Cloud’s

4     photo had on E.Z.; it’s impossible to know what impact telling E.Z. what to write

 5    had on her; it’s impossible to know what impact the meaningful eye exchange

6     between the detectives had on E.Z.; it’s impossible to know what impact the

 7    detectives’ other pauses, gestures, hesitations, or expressions had on E.Z.—the

8     camera is low-resolution and positioned behind Detective Williams, so we can’t see

9     his face during the entire interview.

10          What we do know is E.Z. at first didn’t think James Cloud was the red-shirted

11    male, then changed her mind after the pen placement (and who knows what other

12    cues). Had the detectives followed policy, none of these irregularities would have

13    happened. This made for a suggestive interview.

14          Third, police use ill-fitting fillers, causing James Cloud to stand out. “Fillers”

15    are the non-suspects included in a line-up along with the suspect. Normally, fillers

16    should be selected based on “the witness’s description of the perpetrator

17    (e.g., gender, age, height, weight, hair color, eye color) and a resemblance to the

18    suspect, rather than selecting fillers based only on their resemblance to the

19    suspect.” Third Circuit Report, 91 Temp. L. Rev. at 35. But here, E.Z. provided few

                                         Motion to Exclude
                                              – 34 –
     Case 1:19-cr-02032-SMJ          ECF No. 186     filed 08/27/20   PageID.1209 Page 37 of 51




 1    details. In her first few statements, she only described the suspects as “Native

2     American males.” It was only during the line-up interview where she provided

 3    greater detail, but not much, describing the red-shirted male as a “young Native,”

4     maybe 19-23, seemingly-white from a distance, and “not chubby, but maybe, just

 5    thicker.” When an eyewitness provides few details about the suspect, then “all

6     members of the lineup or photo array should be similar to the suspect as to the

 7    relevant characteristic, so as not to make the suspect stand out from the fillers.” Id.

8               And if suspect’s photo stands out from the fillers in one way, shape, or form,

9     courts find that line-up unduly suggestive. See, e.g., U.S. v. Saunders, 501 F.3d 384,

10    390 (4th Cir. 2007) (finding a line-up unduly suggestive when the suspect’s

11    photograph “stood out” in its background color and lighting); U.S. v. Wiseman, 172

12    F.3d 1196, 1209 (10th Cir. 1999) (finding a line-up unduly suggestive where the

13    suspect’s photo stood out due to unnatural skin tone and because the fillers each had

14    a think chain around their neck)14; U.S. v. Eltayib, 88 F.3d 157, 166 (2d Cir. 1996)

15    (finding a line-up unduly suggestive because the suspect stood out due to cropping,

16    which emphasized his bushy hair and complexion).

17              Here, James Cloud’s photo stood out in a few different ways, mostly

18    regarding his physical appearance. James Cloud has short hair, stands 6’1”, and

19
      14   Abrogated on other grounds by Rosemond v. U.S., 572 U.S. 65 (2014).
                                              Motion to Exclude
                                                     – 35 –
     Case 1:19-cr-02032-SMJ    ECF No. 186    filed 08/27/20   PageID.1210 Page 38 of 51




 1    weighed 195 pounds at the time of his arrest. Detective McIlrath selected one filler

2     of comparable height and weight (5’10”, 200 lbs.), but the remaining fillers were

 3    40-60 pounds heavier (and shorter), making the weight difference more

4     pronounced:

 5

6

 7

8

9

10

11

12

13

14

15
      Visually, it made a difference, especially when E.Z. viewed the photos side-by-side,
16
      like this one:
17

18

19
                                        Motion to Exclude
                                             – 36 –
     Case 1:19-cr-02032-SMJ   ECF No. 186   filed 08/27/20   PageID.1211 Page 39 of 51




 1

2

 3

4

 5

6

 7

8

9

10
      Or this one:
11

12

13

14

15

16

17

18

19
                                      Motion to Exclude
                                           – 37 –
     Case 1:19-cr-02032-SMJ     ECF No. 186     filed 08/27/20   PageID.1212 Page 40 of 51




 1    It also made a difference considering witnesses described the suspects as having

2     short hair, but police insert an overweight filler with a ponytail:

 3

4

 5

6

 7

8

9

10

11
      Also, James Cloud was the only individual wearing a white shirt, providing another
12
      basis for his photo to stand out:
13

14

15

16

17

18

19
                                          Motion to Exclude
                                               – 38 –
     Case 1:19-cr-02032-SMJ     ECF No. 186    filed 08/27/20   PageID.1213 Page 41 of 51




 1

2

 3

4

 5

6

 7

8

9

10

11

12

13
            Taken together (i.e., the moralistic lecturing, the explicit and implicit cues
14
      during the non-blinded line-up, and the poor choice for fillers), police administered
15
      an unduly suggestive line-up.
16
      D.    E.Z.’s identification is unreliable.
17
            The circumstances surrounding E.Z.’s viewing make her identification
18
      unreliable. As set forth above, courts consider five factors when assessing reliability
19
      (the Biggers factors), but also fold in other considerations into the mix, such as
                                          Motion to Exclude
                                               – 39 –
     Case 1:19-cr-02032-SMJ      ECF No. 186     filed 08/27/20   PageID.1214 Page 42 of 51




 1    weapons focus, stress, and cross-racial identification. See Perry, 565 U.S. at 243-44

2     (identifying several factors besides those laid out in Biggers that speak to reliability).

 3    Here, every factor courts consider—including estimator variables—demonstrate

4     this identification was unreliable:

 5           1.     E.Z. lacked a good opportunity to view the red-shirted male.

6            There are a few reasons E.Z. lacked a good opportunity to view the

 7    red-shirted male.

8            The first is distance, which, unsurprisingly, impacts an identification’s

9     reliability. See, e.g., Perry, 565 U.S. at 243-44 (noting distance impacts risk of

10    misidentification).

11           Here, when Mr. Overacker pulled his truck up to Dobie Jack’s house,

12    Mr. Hernandez exited and approached the red-shirted male, who was standing by a

13    red vehicle on the property:

14

15

16
      The red vehicle wasn’t close, as E.Z. commented a female was also nearby the
17
      vehicle, but it was too far to get a clear visual:
18

19
                                            Motion to Exclude
                                                 – 40 –
     Case 1:19-cr-02032-SMJ       ECF No. 186   filed 08/27/20   PageID.1215 Page 43 of 51




 1

2

 3
      So while Mr. Hernandez spoke with the red-shirted male for “a good, like, four
4
      minutes,” it was from far away, so she lacked a good opportunity to view him.
 5
            The second is positioning. When Mr. Overacker pulled his truck up to Dobie
6
      Jack’s house, he turned the vehicle around to face away from the property:
 7

8

9

10

11    This means E.Z. (seated in the back) was facing away from events, so she’d have to

12    crane her head nearly 180 degrees to see what was happening. And anything she

13    could see was further impaired not only by dark window tint, but also by a roll bar

14    with slanted metal slats:

15

16

17

18

19
                                          Motion to Exclude
                                               – 41 –
     Case 1:19-cr-02032-SMJ    ECF No. 186    filed 08/27/20   PageID.1216 Page 44 of 51




 1

2

 3

4

 5

6

 7

8

9

10

11

12
            The third is duration, which, also unsurprisingly, impacts an identification’s
13
      reliability. See Dennis, 834 F.3d at 332 (“As one would expect, exposure duration,
14
      distance, and lighting affect the accuracy of eyewitness identifications.”). According
15
      to E.Z., the red-shirted male approached the truck, asked for a cigarette, and then
16
      shot Mr. Overacker as he was leaning over to grab one. Although E.Z. never
17
      quantified the time frame when the red-shirted male was close to the vehicle, it
18
      appeared brief. And while it’s unclear where the red-shirted male was standing
19
                                        Motion to Exclude
                                             – 42 –
     Case 1:19-cr-02032-SMJ      ECF No. 186   filed 08/27/20   PageID.1217 Page 45 of 51




 1    during this brief encounter, E.Z.’s view was obstructed by one (or more) of the

2     following: 1) Mr. Overacker, 2) his seat-back, 3) the window tint (depending on

 3    where the red-shirted male was standing), and 4) possibly Mr. Hernandez

4     (depending on where he was standing). Taken together, this factor cuts against a

 5    reliable identification.

6            2.     E.Z.’s degree of attention was low.

 7           Several things distracted E.Z., contributing to an unreliable identification.

8            The first was the presence of a weapon. “[S]cientific literature indicates that

9     the presence of a weapon during a crime ‘will draw central attention, thus

10    decreasing the ability of the eyewitness to adequately encode and later recall

11    peripheral details.’” Young v. Conway, 698 F.3d 69, 80-81 (2d Cir. 2012).

12           Here, E.Z. stated both individuals (i.e., the red-shirted male and the

13    blue-shirted male) were armed:

14

15

16

17

18           The second was stress. “[H]igh levels of stress have been shown to induce a

19    defensive mental state that can result in a diminished ability accurately to [sic]
                                          Motion to Exclude
                                               – 43 –
     Case 1:19-cr-02032-SMJ         ECF No. 186      filed 08/27/20   PageID.1218 Page 46 of 51




 1    process and recall events, leading to inaccurate identifications.” Id. at 81. One study

2     on stress stands out:15

 3              Researchers took 500 active-duty soldiers and divided them into two groups.

4     Both groups were subjected to food- and sleep-deprivation for 12 hours, followed by

 5    interrogations. The first group experienced high-stress interrogations; the second

6     group experienced a low-stress interrogations. Both interrogations lasted roughly 40

 7    minutes, with interrogators within an arm’s length of the soldiers the entire time.

8     The next day, the soldiers were asked to identify their interrogators.

9               The results were stunning. In the low-stress interrogation, 62% of soldiers

10    correctly identified their interrogators; in the high-stress interrogation, only 30% of

11    soldiers correctly identified their interrogators, despite seeing their interrogators for

12    forty minutes from less than three feet away. Stress impacts reliability.

13    Tremendously.

14              E.Z.’s stress was far greater than what the soldiers experienced. Three of her

15    friends were shot (two killed), she was shot, and she had a baby next to her the entire

16    time. In this vein, Dr. Laney will testify she isn’t aware of any research involving

17    how a child’s presence impacts memory formation during a crime. That said, the

18    presence of E.Z.’s child certainly distracted her, as she described immediately

19
      15   Dr. Laney’s Expert Report on E.Z. at 10.
                                                Motion to Exclude
                                                     – 44 –
     Case 1:19-cr-02032-SMJ    ECF No. 186    filed 08/27/20   PageID.1219 Page 47 of 51




 1    turning towards her baby when the shooting started:

2

 3

4           The third was drugs. E.Z. admitted to using both methamphetamine and

 5    marijuana:

6

 7

8

9

10

11
      She also admitted to using both right before she left for Medicine Valley:
12

13

14

15

16

17
      Dr. Laney will testify methamphetamine can have “dire consequences for memory
18
      and other cognitive function,” including “deficits in both short-term and long-term
19
                                         Motion to Exclude
                                              – 45 –
     Case 1:19-cr-02032-SMJ         ECF No. 186      filed 08/27/20   PageID.1220 Page 48 of 51




 1    recognition, as well as spatial memory.” 16

2               In short, E.Z. was high, stressed, and distracted by both weapons and

 3    protecting her child. This factor cuts against a reliable identification.

4               3.     E.Z. showed little-to-no accuracy in her prior description.

 5              E.Z. provided little-to-no description of the red-shirted male, other than being

6     a “young Native,” maybe 19-23, seemingly-white from a distance, and “not chubby,

 7    but maybe, just thicker.” Beyond this vague description, E.Z. confused James Cloud

8     for Morris Jackson during the interview, describing the red-shirted male as

9     seemingly-white from a distance, a description she then associated with Morris

10    Jackson. There is a scientific explanation for E.Z.’s confusion. She is Hispanic, and

11    Morris Jackson and James Cloud are Native American, creating a cross-race

12    identification issue.

13              Courts recognize cross-racial identifications impact accuracy in a significant

14    way. See, e.g., Conway, 698 F.3d at 81 (“[S]ocial science research indicates that

15    people are significantly more prone to identification errors when trying to identify

16    someone of a different race, a phenomenon known as ‘own-race bias.’”); U.S. v.

17    Stevens, 935 F.2d 1380, 1392 (3d Cir. 1991) (“Scholarly literature attacking the

18    trustworthiness of cross-racial identification is now legion.”).

19
      16   Dr. Laney’s Expert Report on E.Z. at 13.
                                                Motion to Exclude
                                                     – 46 –
     Case 1:19-cr-02032-SMJ     ECF No. 186     filed 08/27/20   PageID.1221 Page 49 of 51




 1          Because E.Z. provided a vague description of the red-shirted male that plainly

2     confused one Native American for another, this factor cuts against a reliable

 3    identification.

4           4.     E.Z. showed no certainty in her identification.

 5          E.Z. never stated a level of certainty during her identification, as neither

6     detective asked her to do so. But perhaps the best barometer for certainty is the

 7    statement she made when first looking at James Cloud’s photo (before police placed

8     the pen above his photo): “I think I recognized him. I don’t think he was wearing

9     the red shirt.” Because her certainty is low, this factor cuts against a reliable

10    identification.

11          5.     The multi-day delay between crime and line-up impacts reliability.

12          Police administered E.Z.’s line-up on June 10, two days after the shooting.

13    Courts (and research) recognize the biggest memory decay happens in the hours

14    after an event. See, e.g., State v. Guilbert, 49 A.3d 705, 721-22 (Conn. 2012) (“Courts

15    across the country now accept that . . . a person’s memory diminishes rapidly over a

16    period of hours rather than days or weeks.”); see also State v. Lawson, 291 P.3d 6763,

17    688 (Or. 2012) (“Memory generally decays over time. Decay rates are exponential

18    rather than linear, with the greatest proportion of memory loss occurring shortly

19    after an initial observation, then leveling off over time.”). Given the delay between

                                          Motion to Exclude
                                               – 47 –
     Case 1:19-cr-02032-SMJ      ECF No. 186      filed 08/27/20   PageID.1222 Page 50 of 51




 1    the event and the line-up, this factor cuts against a reliable identification.

2                                           IV.     Conclusion

 3       “It is difficult to un-ring the bell that an unreliable eyewitness identification tolls.”

4                                       - Dennis, 834 F.3d at 344

 5          E.Z.’s opportunity to view the red-shirted male was brief, occurring over a

6     matter of seconds as he approached the truck and asked for a cigarette. This viewing

 7    occurred from the back-seat of a tinted truck while she was high, stressed, and

8     focused on both a gun and her baby. She exhibited little-to-no accuracy in her

9     description of the red-shirted male, and confused one Native American for another

10    during her line-up. All of this, coupled with a multi-day delay between the crime and

11    a line-up, creates the foundation for an unreliable identification. Add in the

12    detectives’ un-blinded line-up, coupled with their suggestive cues, and the result is a

13    line-up that violates both due process and Rule 403.

14          Given these circumstances, Mr. Cloud respectfully asks the Court to allow

15    E.Z. to testify as to what she saw on June 8, but forbid her from identifying James

16    Cloud as the red-shirted male.

17

18

19
                                            Motion to Exclude
                                                 – 48 –
     Case 1:19-cr-02032-SMJ    ECF No. 186    filed 08/27/20   PageID.1223 Page 51 of 51




 1    Dated: August 27, 2020

2                                     Federal Defenders of Eastern Washington & Idaho
                                      s/ John B. McEntire, IV
 3                                    John B. McEntire, IV, WSBA #39469
                                      10 North Post Street, Suite 700
4                                     Spokane, Washington 99201
                                      509.624.7606
 5                                    jay_mcentire@fd.org

6

 7

8

9
                                       Service Certificate
10
           I certify that on August 27, 2020, I electronically filed the foregoing with
11
      the Clerk of the Court using the CM/ECF System, which will notify Assistant
12
      United States Attorneys: Thomas J. Hanlon and Richard Burson.
13
                                             s/ John B. McEntire IV
14                                           John B. McEntire, IV, WSBA #39469
                                             10 North Post Street, Suite 700
15                                           Spokane, Washington 99201
                                             509.624.7606
16                                           jay_mcentire@fd.org

17

18

19
                                         Motion to Exclude
                                              – 49 –
